Case 2:20-cv-03706-JS-ST Document 11-4 Filed 01/15/21 Page 1 of 20 PageID #: 79




                         EXHIBIT
                                 ,B"
1t13t2021     Case 2:20-cv-03706-JS-STEastern
                                         Document          11-4
                                              District of New York - Filed
                                                                     l-lVE Database 1.5 (Revision
                                                                             01/15/21       Page     2 of 20 PageID #: 80
                                                                                                  1.5.2)-Query


                                                                    Select A Case


                                                 Jonathan Shalom is an attorney in 153 cases.


   I : I 8-cv-05859-JBW-
                                         N'i;<on v. Westside Supermarket,       I-LC              filed 10119118 closed       05121119
   SMG


  I :18-cv-05860-JBW-
                                         Nli;ron v. Clean & Green Organic Market, Inc.            filed 10/19/18 closed       05107119
  RER


   l:18-cv-05861-NG-RER                   N i;<on   v.   377   Greenwich, LLC                     filed 10/19/18 closed 04llll19


   I   :18-cv-05862-KAM-JO                Nli:ron v. MPM Enterprises, Inc.                        filed 10/19/18 closed       07103119



   1:   I 8-cv-05 tl63   -FB-RLM          Nli.ron v. The Allen Hotel, Inc.                        filed 10/19/18 closed       03125119



   I : 18-cv-05913-ARR-
                                          Nli.xon v. Wolford America, Inc.                        filed   l0l23ll8   closed   10117 I 19
   VMS


   1:18-cv-05915-ARR-
                                          ]rlixon v. Vivienne Hu, I-LC.                           filed 10/23i I 8 closed     01   llll19
   RLM


   I   :1   8-cv-05916-FB-PK              Jrliron v. Diptyque USA, LLC.                           filed   l0l23ll8   closed   02ll9ll9


   l: 18-cv-05942-BMC                     lrlixon v. Alden Shoe Companlr, Inc.                    fied l0l24l18 closed l2l21l18

   I :18-cv-05943-FB-RML                  lrtrixon v. D.S.     & Durga, LLC.                      filed l0l24l18 closed       03120119



   I :18-cv-06066-ARR-
                                          lrtrixon v. Morgenthal-Frederics Optical Stores, Inc.   filed 10/30/18 closed 03113119
   SMG


   1:l 8-cv.06068-FB-CLP                  Irtrixon v. The Running Specialty Group,     LLC.       filed 10/30/18 closed 09120119


   I   :18-cv'06096-NGG-PK                lrlixon v. Tesla, Inc.                                  filed 10/31/18 closed 04ll8l19


   I   :18-cv'06097-NG-RER                |[ixon v. Audi of America. LLC                          filed 10/31/18 closed 0ll07l19


   1:18-cv-06098-NGG-
                                          lr{ixon v. Maserati North America, Inc                  filed t0/31/18 closed       01109119
   RML

https.//ecf .nyr-.d. uscourts,govicgi-bin/iquery.pl?22415283072692-L_1_0-1                                                              1   t10
1t13t2021         Case 2:20-cv-03706-JS-STEastern
                                             Document          11-4
                                                  District of New York - Filed   01/15/21
                                                                         l-lVE Database        Page
                                                                                        .5 (Revision
                                                                                                   '1
                                                                                                        3 of 20 PageID #: 81
                                                                                                     1.5.2)-Query


    I : 18-cv-06132-ERK-ST                       Nirion v. The Pay-O-Matic Corp.                        filed l ll0ll18 closed 04108119

    I   :   l8-cv-06133-NG-RML Ni>ron v. A/R Retail, LLC                                                filed l ll0ll18 closed 05/28119


    1:      I   8-cv-06134-SJ-VMS               Ni>lon v. Sugarfina, Inc.                               filed 11l0ll18 closed 06ll8l19


   1 : l8-cv-06135-ARR-
                                                Ni>ron v. Satya Jewelry                 III, LLC        filed l ll0ll18 closed 04126119
   RLM


    1:18-cv-06136-FB-JO                         Ni>lon v. Williams-Sonoma, Inc.                         filed   1ll0ll18   closed   0ll02l19


   1:18-cv-06269-WFK-
   RML
                                                Nixon v. C.C. Filson Co.                                filed 1ll05l18 closed       l2ll8ll8

   l:18-cv-06271-CBA-
                                                Ni>lon v. Crockett & Jones U.S.A., Inc.                 filed 1ll05l18 closed       03126119
   CLP


    1:      l8-cv-06339-DLI-ST                  Nixon v. Aritzia Illinois, LLC                          filed 1ll01l18 closed 03llll19


    I   :   l8-cv-06340-CBA-PK Ni>ron v. Bird Lafayette. Inc.                                           filed 1ll07l18 closed 0ll15l19


    I   :18-cv-0634i-AMD-
   SJB
                                                Ni>lon v. Union Square Ventures, LLC.                   filed   1ll07ll8   closed   03lllll9


    1   :18-cv-06362-BMC                        Ni>lon v. Woolrich, Inc.                                filed I ll08l18 closed      12105118



    I :18-cv-06363-FB-PK                        Ni>lon v. Steven Alan Operations, LLC                   filed 11108/18 closed       04115/19


   1:18-cv-06364-MKB-
                                                Ni>ron v. Saturdays Surf LLC                            filed 1ll08l18 closed l0lI0l19
   SMG


   I :18-cv-06365-WFK-
                                                 Ni>lon v. Bogner Direct US, LL,C                       filed 11/08/18 closed l0l2ll19
   RML


    1:      18-cv-06366-FB-CLP                  Ni>lon v. MM. Lafleur Inc.                              filed 1ll08l18 closed       12106l18



    I : 18-cv-0663 1-CBA-
                                                Ni>lon v. Pfizer, Inc.                                  flled 1ll20l18 closed 02ll9ll9
   SJB


    1:18-cv-06632-LDH-
                                                Ni>:on v. Vneyard Vines,                  LLC           filed l1l20l18 closed       05110119
   SJB
https://ecf. nyed. uscou rts, gov/cg i-bi n/iq uery.   pl   ?2241 5283072692-L_1 _0-1                                                      2t10
 1t13t2021        Case 2:20-cv-03706-JS-STEastern
                                             Document          11-4
                                                  District of New York - Filed   01/15/21
                                                                         l-lVE Database         Page
                                                                                        1.5 (Revision    4 of 20 PageID #: 82
                                                                                                      1.5.2)-Query



    I :18-cv-06678-DLI-PK                 Ni>ron v. AE Outfitters Retail Clo.                    filed   lll2ll18   closed 05123119


    I :18-cv-06679-PKC-
                                          Nirion v. AIRBNB Inc.                                  filed 11121118 closed       05121119
    CLP


    I       :18-cv-06680-FB-RER           Ni>lon v. Coty Inc.                                    filed   1ll2ll18   closed 04125119


    1:      I   8-cv-06681-LDH-PK         Ni>lon v. Carnegie Investments, LLC                    filed   1ll2ll18   closed 09104119


    I :18-cv-06682-LDH-
                                          Nir:on v. Motion Recruitment Services, LLC             filed l1l21l18 closed       04112119
   RER


    I   :   l8-cv-06683-AMD-ST            Nix.on v. Randstad General Partner (US) LLC            filed 1ll21l18 closed       05108119



    I :18-cv:06684-FB-PK                  Nix.on v. PIQ-SOH, LLC                                 filed   lll2ll18   closed 06124119


    l: l8-cv-06685-FB-SMG                 Nix.on v. B&D&F,LLC                                    filed l ll2ll18 closed 02ll4l19


    1:18-cv-06686-AMD-ST                  Nix.on v. Pinko US Corp                                filed   1ll2ll18   closed 05102119


   I :18-cv-06687-CBA-JO                  Nix.on v. Russell Tobin and Associates LLC             filed l ll2ll18 closed l0l2ll19

   I :18-cv-06688-NG-ST                   Nixon v. Atrium Staffing Services, LTD                 filed l ll2ll18 closed 04llll19


   I : I 8-cv-06689-DLI-
   SMG
                                          Nixon v. Sneakersnstuff, Inc                           filed   lIl2ll18   closed 0ll24l19



   1 : 1 8-cv-06769-PKC-

   CLP
                                          NiLxon v. Playboy.com, Inc.                            filed 11128/18 closed       06104119



   I : I 8-cv-06770-PKC-SJB               Njixon v. National Geographic I'artners, LLC           filed 1ll28l18 closed       03126119



   I : I8-cv-0677I        -I(AM-JO        NiLxon v. Hearst Communications, Inc,                  filed 11128118 closed 02126119


   I    :   l8-cv-06891-KAM-             Ni.xon v. LVMH Moet Henness.y l,ouis Vuitton
   SJB                                   Inc.
                                                                                                 fied l2l04ll8 closed 0ll23l19


   1:       18-cv-06917-NGG-
   RLM
                                         Nixon v. Meredith Corp.                                 fied 12105118      closed   07 l17 I 19



https://ecf .nyecj. uscourts.gov/cgi-bin/iquery.pl?22415283072692-L_1_0-1                                                             3i10
1t13t2021         Case 2:20-cv-03706-JS-STEastern
                                             Document          11-4
                                                  District of New York - Filed  01/15/21
                                                                         LIVE Database        Page
                                                                                       .5 (Revision
                                                                                           '1
                                                                                                       5 of 20 PageID #: 83
                                                                                                    1.5.2)-Query

    I : l8-cv-06918-CBA-
    RER
                                               Nir<on v.   AM Retail Group Inc                  filed   12105/18   closed 06l13l19



    I : 18-cv-06919-FB-SMG                     Ni;ron v. Travelex Currency Services, Inc        flled 12105/18 closed       03101119


    I : 18-cv-06920-DLI-
    RLM
                                               Ni:<on v.   Zwilling J.A. Henckels, LLC          filed l2l05l18 closed 0l ll0l20


    l:18-ov-07006-NG-SMG Nixon v. Pella Corporation                                             filed 12l10/18 closed 02ll4l19

    l:18-cv-07007-MKB-LB Nixon                        v.   Michelin North America, Inc.         filed 12110/18 closed       04102119


    1:18-cv-07008-NG-RLM                       Nixon v. Fujitsu General America, Inc            filed 12110/18 closed 04lI8lL9

    I   :   l8-cv-07104-NG-CLP                 Dennis v. AYR, Inc.                              fied l2l 13l18     closed   07   l03l19


    1:      I   8-cv-07105-NGG-ST              Dennis v, Scanlan Theodore Arnericas, LLC        fied l2l13l18      closed 03114119


    :18-cv-07107-DLI-
    1

   RML
                                               Dennis v. 8020 Flatlands Beauty Corp             fied l2ll3ll8      closed 04130119


    I   :   l8-cv-0710S-FB-JO                  Dennis v, Mansur Gavriel LLC                     fled l2l 13l18     closed 07     lllllg

    I : 18-cv-07109-NGG-LB                     Dennis v. Carlisle Etcetera LLCI                 filed   l2ll3l18   closed 08115119


    1:lB-cv-07110-BMC                          Dennis v. Rosie Pope Maternitl,, [,LC            fled l2l13l18      closed 03/0ll19


    I :18-cv-071 I       l-PKC-
                                               Derrnis v. Luxottica USA LLC                     filed 12113118 closed 061 l0l l9
   VMS


    1   :18-cv-07112-NGG-
   VMS
                                           Dennis v. Baroque USA Limited                        fied l2l13ll8      closed 07117119


   1:18-cv-07113-NGG-ST                    Dennis v. Pilgrim Surf Inc                           fied l2l13l18 closed        03120119



   I :18-cv-071        l4-KAM-
   VMS
                                               Dennis v. Madcadi Inc                            fied l2l13l18 closed        06124119



   l:18-cv-071 l5-ARR-
   RML                                     D,:rmis v. Pink Chicken, Inc                         fied l2l13l18      closed 04126119


https://ecf.nyed.uscourts.gov/cgi-bin/iquery     pl?2241 5283072692-L   1   O-1                                                      4t10
 1113t2021         Case 2:20-cv-03706-JS-STEastern
                                              Document          11-4
                                                   District of New York - Filed 01/15/21
                                                                          LIVE Database        Page
                                                                                        1.5 (Revision    6 of 20 PageID #: 84
                                                                                                      1.S.2)-euery
        1:   l8-cv-07116-WFK-
                                           Dtennis v. Babesta, LLC                                filed l2113/18 closed       06120119
       SJB


    l:18-cv-07147-PKC-
    RML
                                           D,ennis v,     WGACA,LLC                               filed 12116118 closed       04111119



    1 :18-cv-07148-KAM-
                                           Dennis v. SHAREWITHNYC INC                             fied 12116118 closed        01107 120
    VMS


    1:18-cv-07149-LDH-
    RLM
                                           Dennis v. Wyeth Birch, LLC                             fied   12116118 closed 09103119


    1:18-cv-07150-DLI-ST                   Dennis v. Verve Holdings, LLCI                         fj]ed l2l16118 closed       05109119


    I :18-cv-07151-PKC-
                                           Derrnis v. The Line LLC                                fied l2l16l18      closed   03ll9l19
    RLM


    1:       I   8-cv-07152-LDH-ST         Derrnis v.    3Xi NYC, LLC                             fied l2l16118 closed 04/16119

    I    :   18-cv-07153-FB-VMS            Dennis v. The Armoury Group (US) Limited               ftled l2ll6118 closed       05121119


    I :1tt-cv-07154-NGG-
    SMG
                                           Dennis v. Greenwich Retail Group, LLC                 filed   l2ll6l18    closed   09ll6l19


    I : 18-cv-07155-KAM-ST                Dermis v. Joseph (UK) INC                              fied l2ll6l18       closed 08128119


   1:19-cv-00213-KAM-
                                          W'eiss v.    Client Services, Inc                      filed 0li 10/19 closed l0l29l19
   RLM


    l: l9-cv-00267-RJD-PK                 D,:nnis v. One Kings Lane, LLC'                        fied 0ll l4l 19 closed 06127 I 19

    :19-cv-00268-KAM-
    I
   CLP
                                          Dr:nnis v. Olde Good Things, Inc.                      filed 0ll   l4l19   closed 081281 19



   I :19-cv-00406-KAM-
                                          Dr:nnis v. Lovely Bride LLC                            filed 01121119 closed 08/08/19
   RER


   1:        l9-cv-00677-NGG-
                                          Dennis v. Bigbadtoystore, Inc.                         filed 02104119 closed 0l l10l19
   SJB



   I    :19-cv-00678-NGG-ST Derrnis v. Blue Nile, Inc.                                           fied 02104119 closed         04126119


https://ecf.nyecl.uscc,urts.gov/cgi-bin/iquery.pl'?22415293072692-L   1O-1                                                           5110
 1t13t2021
               Case 2:20-cv-03706-JS-STEastern
                                          Document          11-4
                                               District of New York -Filed 01/15/21
                                                                     LIVE Database        Page1.5.2)-Query
                                                                                   1.5 (Revision 7 of 20 PageID #: 85
    1:      l9-cv-00679-FB-PK                D)ennis v. Duluth Holdings, Inc:.             fied 02104119 closed     06104119


    I :19-cv-00680-RID-JO                    Dtennis v. Filene's Basernent, LLC            fied 02104119 closed     07102119



    I : 19-cv-0068 1-NG-JO                   Dtennis v. Flying Solo NYC, Inc.              fj]ed 02104119 closed 01122120


    I   :19-cv-00682-LDH-JO                  Dtennis v, Jet.com, Inc.                      fied 02104119 closed 0611,2119

    I19-cv-00683-ILG-
        :

    VMS
                                             Dtennis v. Hats.com      LLC                  fled 02104119 closed 04126119


    1:      19-cv-00684-SJ-CLP               D,ennis v. Massgenie                          fj]ed 02104119 closed    08129119


    1   :19-cv-00685-DLI-PK                  D,ennis v. New Era Cap Co., Inc.              fj]ed 02104/19 closed 04130119


    l:19-cv-00686-NGG-ST                     Dennis v. Samuel Hubbard Shc,e Company, LLC   fied 02104119 closed 04125119

    1   :19-cv-00689-NGG-PK                  Dennis v. BOP LLC                             fied 02104119 closed     06130120


    I : I 9-cv-00690-RJD-SJB                 Dennis v. Snapfish,LLo                        filed 02104119 closed    08126119


   1 :19-cv-00691-MKB-

   RER
                                             Dennis v. Tradesy, Inc.                       fied 02104119 closed 06121119


    1   :19-cv-00692-CBA-PK                  Dennis v. Varick Winery & Vineyard LLC        fled 02104119 closed 05108119

    I :19-cv-00693-RJD-
   RLM
                                             De:nnis v. Wagner Viney,ards,   LLC           fied 02104119 closed     05107   l19


   l:19-cv-00694-AMD-
   VMS
                                             De:nnis v. Contextlogic, Inc.                 fied 02104119   closed   07   ll2l19


   I : l9-cv-01701-NGG-
   RER
                                             Dennis v. Superior Communications, Inc.       fied 03125119 closed     10128119



   1:19-cv-01702-WFK-
   VMS
                                            Dennis v. Zagg,lnc.                            fied 03125119 closed     06107 l19



   l:19-cv-01703-BMC                        Dennis v. Dragon Inside, Inc.                  ftled 03125119 closed    051061 19



   l:19-cv-01704-NGG- Dennisv. Worldpantry.com, LLC                                        filed 03125119 closed    05107 l19
https://ecf.nyerJ, uscourts.gov/cgi-bin/iquery.p   ?22415283072692-L 1 0-1                                                   6/1 0
1t13/2021   Case 2:20-cv-03706-JS-STEastern
                                       Document          11-4
                                            District of New York - Filed 01/15/21
                                                                   LIVE Database        Page
                                                                                 1.5 (Revision    8 of 20 PageID #: 86
                                                                                               1.5.2)-Query

    SJB


    1:19-cv-01705-ARR-
                                         Dtennis v. Aevoe Corp                              fled 03125119          closed        l03l19
    VMS                                                                                                                     01




    l:19-cv-01706-JBW-
    SMG
                                         D,ennis v, W.L. Gore          & Associates. Inc.   f]]ed   031251    19   closed   01   l30l 19



    l:19-cv-01707-KAM-
                                         Dennis v. TGHI, Inc.                               fied 03125119 closed            08106119
   RER


    1:l9-cv-01708-NG-RML Dennis v. Thule, Inc.                                              fied 03125119          closed 03124120


    1:   19-cv-01709-ILG-PK              Dennis v. Sariana LLC                              filed 03125119 closed 08l13l19


    1:19-cv-0171O-JBW-LB                 Dennis v. Mophie Inc.                              fled 03125119 closed 06112119

   l:19-cv-01711-PKC-JO                  Dennis v. Spigen, Inc.                             fied 03125119          closed 08/15/19


   1:20-cv-04337-NGG-PK Car;tillo v.Plaza Motors of Bro,oklyn, Inc. et al                   frled 09116120


   2:18-ov-07276-SJF-AYS Saifi v. Alltran Financial, LP                                     fied l2l20l18 closed            05102119


   2:20-cv-03075-JMA-SIL Tenzer-Fuchs v. Bijora, Inc.                                       fied    07 109120 closed        Lll04l20


   2:20-cv-03076-JS-ST                   Tenzer-Fuchs v. Stitch Fix, Inc.                   fied    07 109120 closed 11103120


   2:20-cv-03077-GRB-
   AYS
                                         TerLzer-Fuchs v.       Vita-Mix Corporation        fied    07 109120 closed 11109120



   2:20-cv-03148-JMA-ST                  TerLzer-Fuchs v. Unilever United States, Inc.      fied    07   ll5l20    closed   011 12121



   2:20-cv-03 149-GRB-
   ARL
                                         TerLzer-Fuchs v. JWH Holdings, LLC                 fied    07 I   15120 closed     091 14120




   2:20-cv-03 150-JMA-SIL TerLzer-Fuchs v. Colonel Littletr:n. Ltd. Inc.                    ftled 07115120


   2:20-cv-03151-JS-ARL Tr:rLzer-Fuchs v. Gordon Brush Mllg. Co., Inc.                      fied 0l I 15120 closed 091 lll20

   2:20-cv-03552-SJF-ARL Terzer-Fuchs v. Sleep Number Corporation                           frled 08106120 closed 12115120

https://ecf .nyed. uscourts.gov/cgi-bin/iquery. pl?22415283072692-L_1_0-1                                                             7 t10
 1113t2021
             Case 2:20-cv-03706-JS-STEastern
                                        Document          11-4
                                             District of New York - Filed 01/15/21
                                                                    LIVE Database        Page
                                                                                  1.5 (Revision    9 of 20 PageID #: 87
                                                                                                1.5.2)-euery

   2:20-cv-03599-BMC                   Tenzer-Fuchs v. Snow Teeth Whitening, LLC                     filed 08/10/20 closed lll03l20


   2:20-cv-03669-JS-AKT                T,erzer-Fuchs v. SuperMe, LLC                                 filed 08/13/20 closed Ill20l20


   2:20-cv-03704-GRB-ST                T,enzer-Fuchs v. Tri-Star Produ,cts, Inc                      fled08ll4l20     closed 10120120


   2:20-cv-03706-JS-ST                 T,etrzer-Fuchs v. Angel Brinks Irashion,      LLC             fied08l14120


   2:20-cv.03734-JMA-
   ARL
                                       Tr:nzer-Fuchs v. Sleeping Well,        LLC                    frled 08117120


   2:20-cv.03742-AMD-ST                Tr;nzer-Fuchs v. Live Tinted, In.c                            fied08ll7l20     closed 12107120


   2:2O-cv..03801-GRB-
                                       Tenzer-Fuchs v. DACM Digital., t,LC                           fied08l19l20
   ARL


   2:20-cv..03803-WFK-
   ARL
                                       Tenzer-Fuchs v. Dr. Squatch,        InLc                      fied 08119120 closed    10127120



   2:20-cv-03 822-SJF-ST               Tenzer-Fuchs v. Cot'n Wash. Inc                               ftled 08120120 closed   09 125120



   2:2O-cv-03 823-JMA-
                                       Tenzer-Fuchs v. Blade Mobile u\ir Mobility, Inc               fied08120l20
   AYS


   2:20-cv-03873-JMA-ST                Tenzer-Fuchs v. Princess Polly USA, Inc                       fied08l2ll20

   2   :20-cv-   03 9 I   7-SJF-ARL    TerLzer-Fuchs v. Kitchen Kapers, Inc                          fied08124120 closed lll02l20


   2:20-cv-04029-lMA-
                                      Terrzer-Fuchs v. Miele, lncorporated                           filed08128120
   ARL


   2:20-cv-04030-BMC                  TerLzer-Fuchs v. Electrolux Honne Products,         Inc.       filed08128120 closed l0l2ll20


   2   :20-cv- 0403 I -SJF-ARL        Tr:nLzer-Fuchs v. Fisher       & Paykr:l r\ppliances,   Inc.   fied08128120


   2:20-cv-04032-JS-AKT               TerLzer-Fuchs v. Franke Kitcherr System,         LLC           filed 08/28/20 closed   12118120


  2:20-cv-04112-JMA-                  Tenzer-Fuchs v. SixThreeZero I3icycle Company,
  AYS                                 LI-(l                                                          fied 09102120 closed    12102120




https://ecf.nyeri.uscourts.gov/cgi-bin/iquery,pl?22415283072692-L 10-1                                                              B/1 0
111312021
       Case 2:20-cv-03706-JS-ST Eastern
                                  Document          11-4
                                        District of New York Filed   01/15/21
                                                             - LIVE Database        Page1.5.2)-Query
                                                                             1.5 (Revision 10 of 20 PageID #: 88
  2:20-cv-04113-GRB-ST Tenzer-Fuchs v. SpecializedBicycle Components, filed09l02l20 closed lllO5l20
                                        Inc:.



   2:20-cv-041 14-NGG-
   AYS
                                        Tenzer-Fuchs v. Huffy Corpora.tion                      fied    09102120



   2:2O-cv-041 1 5-SJF-ST               Tenzer-Fuchs v. Dorel U.S.A., Inc.                      fied 09102120       closed 0l I   lll2l

                                        Tenzer-Fuchs v. BMG Rights \zlanagement (US)
                    At(L
   2:20_cv_043g4_SJF-ART.
                                        LLC                                                     filred)9lt9l2)      closed   0U04l2l


   2:2O-cv-04385-WFK-
                                        Tenzer-Fuchs v. Custommade, [nc.                        ftled 09118120
   AKT


   2:20-cv-04386-JS-ARL                 T,enzer-Fuchs v. Lindblad Expedit.ions,      LLC        fied 09118120 closed llll2l20

   2:20-cv-04841-RRM-
   AYS
                                        T,lnzer-Fuchs v. The Beard Club, Inc.                   filed l0/08/20 closed        10114120



   2:20-cv.04849-JS-AKT                 T,onzer-Fuchs v.      BA Sports Nutrition, LLC          filed 10i08/20


   2:20-cv-04850-ENV-
   AKT
                                        Tr;nzer-Fuchs v. Harry's.com, Inc.                      filed 10/08/20 closed l2l11l20


   2:20-cv.05065-SJF-AKT Trrnzer-Fuchs v. Sublease Exchan;ge.com, Inc.                          fied    10121120



   2:20-cv--05066-FB-ARL Tenzer-Fuchs                      v. Swapalease, Inc                   fied l0l2rl20

   2:20-cv-05384-RRM-
   AKT
                                        Tenzer-Fuchs v. The Proctor & Gamble         Company filed I ll05l20


   2:20-cv. 05385-JMA-
                                        Tenzer-Fuchs v. Babbel. Inc.                            filed   11105120
   ARL


   2:20-cv-05386-DG-SIL                 Tr:nzer-Fuchs v. Disney DTC,           LLC              filed l ll05l20

   2:20-cv-.05388-NGG-
                                        Tenzer-Fuchs v. Freestyle Brands, LLC                   filed   I l106120
   AYS


   2:2O-cv-05708-EK-AKT                 Tenzer-Fuchs v. VF Jeanswear, LI)                       filed   11123120




https://ecf .nye J.usccurts.gov/cgi-bin/iquery.pl?22415283072692-L   1   0-1                                                         9/10
 1t13t2021
         Case 2:20-cv-03706-JS-ST Eastern
                                    Document          11-4
                                          District of New York Filed   01/15/21
                                                               - LIVE Database       Page1.5.2)-euery
                                                                               1.5 (Revision  11 of 20 PageID #: 89
    2:20-cv-05908-SJF-ST  Tenzer-Fuchs v. Rugs.com, LLC                                      fied 12104120

    2   :20-cv-06286-SJF-ARL           Tenzer-Fuchs v. OddityMall                       filed   12128/20


    2:20-cv-06287-JMA-ST               Tenzer-Fuchs v. Joseph Entelpr-ises, Inc.        fied    12128120




https://ecf.nyecl.uscourts.gov/cgi-bin/iquery.pl?22415283072692-L 1O-1                                                10/10
1t13t2021      Case 2:20-cv-03706-JS-ST Document
                                             SDNY11-4
                                                  CM/ECFFiled  01/15/21
                                                         Ne;xtGen              Page 12 of 20 PageID #: 90
                                                                  Version 1.2-Query

                                                                Select A Case



                                             Jonathan Shalom is an attorney in 153 cases.


   1:1S-cv-10505-PAE-
                                       Ciarey v. Kendra Scott, LLC                          filed l1l13l18 closed     01122119
   SDA


   1:18-cv-10506-AJN                   Ciarey v. Oak NYC Apparel Co., L.P.                  filed   1lll3l18   closed 03114119


   I    :   l8-cv- 10509-AT            Ciarey v. New York Adclmed, Inc                      filed 11ll3l18 closed 03l0ll19


   I : I 8-cv- 105   I0-JGK           Ciarey v. Olive     & Bette's Co. LLCI.               filed   lll13l18   closed 09120119


   1:18-cv-10511-GHW                  Ciarey v. Serendipity 3, Inc.                         filed 1ll13l18 closed     03122119


   1:1S-cv-10512-VEC                  Ciarey v. Venus by Maria Tash, Inc.                   filed 1 1l13l18 closed 01l0ll19


   I : 1S-cv- 105 14-DAB              Carey v. Reiss (USA) Limited                          filed 1ll13l18 closed 02127119

   1:18-cv-10516-SN                   Garey v.Chef Driven Market, L,LC.                     filed 1ll13l18 closed     08127119



   I : I S-cv- 105 17-RA              Carey v. Blue Bottle Coffee, Inc.                     filed 11ll3l18 closed     02121119



   1   :1   8-cv- 1056.1-PGG          Garey v. Chaser New York, Inc.                        filed   llll3l18   closed 04ll0l19


   I :18-cv- 10564-PGC-
   RWL
                                      Garey v. St. Frank Ltd.                               filed 11l13l18 closed llllSl19


   I : lS-cv- 10565-AJN               Garey v. Kikkerland Retail, LLC                       filed l lll3l18 closed l2ll2l18


   I :1S-cv- 10567-PAC                Garey v. Hanro U.S.A. Inc.                            filed 1ll13l18 closed    04102119


   I   :    l8-cv- 10568-VSB          Garey v. CTAC Holdings LLC                            filed   lll13l18   closed 06101119


   1:       1S-cv- 10569-GHW          Garey v.    L2l    Inc.                               filed 11113118 closed    05130119



   I :1S-cv- 10570-PAE-
  GWG
                                      Garey v. Peter Manning LLC                            filed 11113118 closed 05/06/19


https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?817569872082838-L 10-1                                                           1t9
 1t13t2021        Case 2:20-cv-03706-JS-ST Document 11-4
                                                 SDNY      Filed
                                                      CM/ECF       01/15/21
                                                             NerxtGen             Page 13 of 20 PageID #: 91
                                                                      Version 1.2_euery

        I :1S-cv- 10572-AI-              Garey v. LCK Design,               LLC       filed l   lll3llg        closed O3l}gllg

       1: I     8-cv.10573-ER            Garey v. Lilla P, LLC                        filed I ll13l18 closed 0llt0fi9

       I : 1S-cv- 10574-JMF             Garey v, John Doe Corp/A.B.C. {Jorp           filed l ll13l18 closed          05124119


       I   :   l8-cv- 1.0577-JGK        Garey v. Fidelity National Financial, Inc.    filed   1lll3l18         closed 02121119


       1:18-cv- 10651-VEC               Garey v. Concepts International, LLC          filed 1ll15l18 closed 04ll5l19

    I:1S-cv-10653-GBD                   CiaLrey v.   Allegis Group, Inc.              filed l lll5l18 closed          03114119


   1 : l8-cv- 10654-PGG-

   GWG
                                        Cia.rey v. Beacon      Hill Staffing,LlrC     filed 11ll5l18 closed 08/01/19


    I : lS-cv- 10656-KPF                Ciarey v. Neuhaus, Inc.                       filed l lll5l18 closed          02112119


    I      :   l8-cv- 10782-LGS         Ciarey v, Worth Collection, Ltd.              filed 11119118 closed           04104119


    1:18-cv-10803-GHW                   Ciarey v.    Mimi Frocks Inc                  filed 1ll19l18 closed           03114119


   1:          1S-cv- 10805-AT          Giarey v. Lafayette 148, Inc.                 filed 11l19l18 closed           03105119


   I :19-cv-00343-VEC                   Giarey v. Arche USA, Inc.                     ftled 0ll     13l   19   closed 06125119


   1       :19-cv-00344-ALC             Garey v. Bolt Threads, Inc.                   filed 01/13/19 closed           03115119


   I:19-cv-00345-ALC-
                                        Garey v. Lulu's Fashion Loungr;, LLC          frled 01113119 closed 06114/19
   SDA


   I : 19-cv- 00346-ALC                 Garey v. Bugatchi Group, Inc                  filed   0|I   13l19 closed 07 l16l    19



   1:          l9-cv-00375-ER           Garey v. Cafepress Inc,                       fied 0lll4l 19 closed          06123120


   I :19-cv-00378-AJN                   Ga.rey v. Eminent, Inc.                       fied    0lll4l19         closed 03106119


   1    :19-cv-00380-VSB                Garey v. Fanatics Retail Group North, LLC     ftled   0lll4l19         closed 05114119


   I :19-cv-00382-VSB                  Gar:ey v. Feit Industries,               LLC   filed 01/14119 closed 02120120

https://ecf.nyscl.uscourts gov/cgi-bin/iquery.pl?812569872082838-L   .l   0-1                                                    2t9
 1t13t2021
                      Case 2:20-cv-03706-JS-ST Document 11-4
                                                     SDNy CM/ECFFiled 01/15/21
                                                                 Nextcen             Page 14 of 20 PageID #: 92
                                                                         Version 1.2_euery


       I :19-cv-00383-JMF                Ciarey v. Gloria Jewel,       Inc.             filed   0lll4ll9     closed    ll/l5ll9

       I       :   l9-cv-00384-PGG-SN    Cia.rey v.   Hollar Inc.                       fied 0ll14l19 closed           05109119


       l: l9-cv-00386-RA                 Cia.rey v.   Leffot NYC Incorporated           fied 0ll14l19 closed           05106119


       1:          l9-cv-00387-JGK       Ciarey v, Pixels.com,      LLC                 fied 0ll14l19 closed 05l16l19

       I:I         9-cv-00388-JPO        Ciarey v, Shoebuy.com, Inc.                    frled   0ll14l19     closed 05106119


       1:          l9-cv-00389-VSB       Ciarey v. The Tot Baby Corporati<ln            frled   0lll4l19 closed 08/01/1 9

       I       :19-cv-00390-JMF          Garey v. Tiger Direct, Inc.                    fied    0lll4l19     closed 081011t9


       1:19-cv-00391-RA                  Carey v. Yumi Kim Shop Inc.                    fied 0ll l4l19 closed l0ll0l19

    1:19-cv-00392-GBD                    Garey v. Evolucion Innovations, Inc.           fied 01114119        closed   01   l0ll19

    I :19-cv-00579-LCS                   Garey v. Mixology Clothing Company LLC,       fied     0ll2ll19     closed   04ll5l19

    I : l9-cv-0058O-ER                  Garey v. Wolff Shoe Company                    fled 01121119 closed           04107 120



   1:          19-cv-01662-VSB          Gar:ey v. Zanella,     Il[D.                   fied 02122119 closed           08126119


   I       :   l9-cv-01663-RA           Garey v. Lands End, Inc.                       fied 02122119         closed   06ll4l19

   1:19-cv-01665-JPO                    Gar:ey v.     Buy Buy Baby, Inc.               fied 02122119 closed           05103119


   1:19-cv-01666-GBD                    Garey v, Selima Optique and Accessories, Inc   fied 02122119 closed           051 13l 19



   l:19-cv-01667-AJN                    G,arey v. Glasses USA, Inc                     fled 02122119         closed   07   l25l19


   l:19-cv-01668-VSB                    Grlrey v. Frames for America, Inc              fied 02122119 closed           09109119


   I   :       l9-cv-tl1669-ALC         Giu'ey v. CLBL,Inc                             filed   021221   19   closed 05123119


   1:          19-cv-01909-JGK          Garey v. Yandy, LLC                            filed 02/28/19 closed 09ll0l19



https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl't8jl569g72OB2g38-L 10-1                                                         ?/o
1t1312021  Case 2:20-cv-03706-JS-ST Document   SDNY11-4    l\ertGen
                                                    CM/ECFFiled     Version 1.2-Query
                                                                  01/15/21       Page 15 of 20 PageID #: 93
   I : 19-cv-019 12-VSB     Garey v. Jack Riley Investments, LLC                      fled02128119 closed 0'/lllll9


   I : l9-cv-01913-JGK                          Carey v, Tommy John, Inc.                         fled 02128119 closed 05102119


   1:       I   9-cv-01916-LGS                  Carey v, Hal Leonard LLC                          fjJed 02128119 closed    07   lI2l19


   I : I 9-cv-0 l9 19-VEC                       Ciarey v, NewYorkCity.Com, Inc.                   fied 02128119   closed   05l2ll   19



   1    :19-cv-02071-PGG-SN                     Ciarey v. Goodrx, Inc.                            filed 03106119 closed    05131 l19



   1:       l9-cv-02072-ER                       Ciarey v. Ecoatm,       LLC                      filed 03/06/19 closed 05ll0l19


    I   :   l9-cv-02073-ER                       Ciarey v. Hair Club For Men        tilD,         flled 03/06/19 closed 05l0ll19


    I :19-cv-02074-PGG-SN                        Ciarey v, Healthwarehouse.com, Inc.              filed 03i06/19 closed 08ll6l19


    I   :19-cv-02075-ALC                         Ciarey v. The Orvis Company, .[nc.               filed 03106119 closed 08/02119


    1:19-cv-02076-GHW                            Ciarey v.   VF Outdoor, LLC                      filed 03/06/19 closed    05103119



    1:19-cv-04049-AT                             Dlennis v. Plantronics, Inc.                     filed 05/06/19 closed l0l09l19


    1:      l9-cv-04052-JPO                      Dennis v. Logitech, Inc.                         filed 05/06/19 closed 02110120


    I : l9-cv-04054-JMF                          Dennis v. Scosche Industries, Inc.               filed 05106119 closed 07 llll19


                                                 t)ernnis v. The Pokemon Company International,
    I : 19-cv-04055-AJN                                                                           filed 05/06/19 closed    07117119
                                                 Inc.


    1:      l9-cv-04056-ER                       t)e:nnis v. Burt's Bees, Inc.                    filed 05/06/19 closed 07ll5l19


   I : 19-cv-04337-PAE-
                                                 t)e:nnis v. Royal Robbins, LLC                   filed 05/13/19 closed    01118119
   KHP


    I : 19-cv-0433            8-AJN              f)ennis v. Ring Concierge LLC)                   filed 05/13i 19 closed l0l02l19


    1:      l9-cv-04340-GBD                      Dennis v. Vonage Holdings Corp,                  filed 05l13l19 closed    l2llll19

    1:      I   9-cv-04341-VSB                   De:nnis v. Oscar Health Agenc'y Inc.             filed 05/13/19 closed    09104119


https://ecf . nys   d.   uscourts.gov/cgi-bin/iqueryr.p,l?817569872082B3B-L_1_0-1                                                        4t9
1113t2021      Case 2:20-cv-03706-JS-ST Document
                                             SDNY11-4
                                                  CIU/ECFFiled  01/15/21
                                                          Ne)(tcen              Page 16 of 20 PageID #: 94
                                                                   Version 1.2-Query

    I   :   l9-cv-04343-LGS                 ttennis v. eHealthlnsurance Services,           Inc.   filed 05/13/19 closed             01108119



    I : l9-cv-04538-VSB                     Dennis v. Farmers Group, Inc.                          filed 05/17119 closed l0l13l19


    l:19-cv-04541-RA                        Dennis v, Jinx, Inc.                                   fied    05111      l19   closed 0ll 10120


    1   :19-cv-04544-JGK                    Dennis v. AIG Direct Insurancr: Services, Inc.         fj]ed   05111      l19   closed 11l25l19


    I   :1   9-cv-04632-RA                  Dennis v. Melitta USA, Inc.                            fied 05120119 closed 07 l25l19

    I   :1   9-cv-04654-ER                  t)ennis v. American Express Company                    fled    05121,119 closed 11l20l 19


    1:      l9-cv-04656-DAB                 tlennis v. Living Spaces Furniture, LLC                fied 05121119 closed 08ll5l19

    I :19-cv-0465ti-KPF                     Dennis v. Golden Entertainment, Irrc.                  frled 05121 l19 closed            07   l29l 19


    I : 19-cv-04659-LGS                     Dtennis v, Centene Corporation                         fied 05l2ll 19           closed   07   l23l 19


    1:1      9-cv-05375-PAE-SLC             Siclanov v. Magellan Healthcare, [nc. et al            fied    06107      l19   closed 12129120


    I : I 9-cv-06575-PGG-JLC                Dtennis v. Oribe Hair Care, LLC                        fied    07   l15l19 closed 1ll25l          19



    I   :1   9-cv-06576-JPO                 Dtennis v, Smart Furniture, Inc.                       fied    07   ll5l 19 closed       091301 19



   1:       l9-cv-06619-LTS-SDA Dtennis v. Church & Dwight Co., Inc.                               fied 07116119 closed lll0ll19

    I   :19-cv-06623-ALC                    Dtennis v. Dyson Direct, Inc.                          fied 0l l16l19 closed 09125120

   I:19-cv-06674-ALC                        Dtennis v. Eagle Creek, [nc.                           fied    07   l17   l19   closed 02103120


   1    :19-cv-06677-RA                     Dtennis v. Stitch Industries Inc.                      filed   07   117   l19   closed 11120119


   I : 19-cv-06679-JGK                      Dtennis v. Marly Boutique                USI.          fied 07l17l19 closed l0l17l19


   I :19-cv-06683-JMF                       Dtennis v, Lovesac,          LLC                       fied 0l lll        ll9   closed 09123119


   I :19-cv-06684-PAE-
   OTW
                                            D,ennis v. Expanscience Laborertories, Inc.            fied 0l lll l19 closed            09124119




https://ecf . nysd. u scr:urts.gov/cg i-bin/iquery, p ?81 7569872082838-L_1_0-   1                                                              5/9
 1t13t2021     Case 2:20-cv-03706-JS-ST Document 11-4
                                              SDNY      Filed
                                                   CM/ECF      01/15/21
                                                          NextGen             Page 17 of 20 PageID #: 95
                                                                  Version 1.2-euery
       1:    l9-cv-06934-SN               l,{organ v. The Hygenic            corporarion       firedo7l25lt9 closed l0l23ll9

       1:    l9-cv-06936-DAB              N4,c1gan    v. Chairish, Inc.                        fied   07 125119 closed 111261      l9

       l:19-cv-06937-GHW                  N4rtrgan v. OSP Holdings, LLC)                       fied   07   l25l19   closed l0l24l19


       I :19-cv-06938-JGK                 I\4rrrgan v. Chrono2 4 Inc.                          fied0l l25l19 closed l0l16lt9

       1:19-cv-07215-RA                   N4organ v.     Living Proof, Inc.                    filed 08/01/19 closed         02127120


       I : l9-cv-07216-PGG                N4organ v. Lobby Venfures Inc                        filed 08/01/19 closed         10107119


    1:      19-cv-07217-JMF               N{organ v. Brock Beauty Inc.                         filed 08i01/19 closed 091201t9


    I : 19-cv-072 18-GBD                  N{organ v. Easton Diamond Sports,              LLC   filed 08/01/19 closed         10125119


    1:19-cv-07324-YEC                     Nlorgan v. Ales Group U.S.A.          ltnc;.         filed 08/06/19 closed 12/04119


    1:      19-cv-07325-AJN              Nlorgan v. S. Sense Company, [nc.                     filed 08/06i 19 closed lll19l19


    I : I 9-cv-07327-PGG-
                                         IVlorgan v. Kranos Corporation                        filed 08/06/19 closed 11l08l19
   RWL


    1   :1   9-cv-07330-ER               IVlorgan v. Implus Footcare, LL,C                     filed 08/06/1   9    closed   l0l3ll19

    l: l9-cv-07331-DAB                   Vlorgan v. Newsom Designs, LLC                        filed 08/06/19 closed         lll2ll19

    I :19-cv-07454-JGK                   lV[6rrgan v. John Masters Organrics, Inc.             filed 08/09/19 closed 05105120


   I: I9-cv-07455-ER                     IVlc,rgan   v. 1220 Collins Avenue, Inc.              filed 08/09/19 closed         09126119


   I :19-cv-07617-JMF                    Ni>lon v. Avery Products Corporal;ion                 fied 08ll4l19 closed l0l25l19

   I    :   19-cv-07618-VSB              Ni>lon v. Boombah Inc.                                filed 08/14l19 closed         l0lllllg

   1:19-cv-07619-RA                      Ni>:on v. Brixton,          LLC                       fied 08lI4l19 closed          lIllgllg

   I : l9-cv-0762O-ALC-
   SDA                                   Ni::on v. Fuego Holdings LLC                          filed 08114119 closed 01128120


https://ecf.nysd,uscourts.gov/cgi-bin/iquery.ol'?B17569872Og2B3B-L    1O-1                                                          6/9
1t1312021
      Case 2:20-cv-03706-JS-ST Document
                                    SDNY11-4
                                         CM/ECFFiled    Version 1.2-Query
                                                      01/15/21
                                                NextGen              Page 18 of 20 PageID #: 96
   l:19-cv-07621-PAE-DCF Nir<on v. Mad Engine,                                      LLC          filed 08/14l19 closed lll27l19


   I :19-cv-07803-VEC                            Nli:ron v. Whirlpool Corporation                fied 08120119 closed 01106120


   1:    l9-cv-07804-ALC                         Nli:ron v. Nobis Inc.                           filed 08/20119 closed    03111120



   l: l9-cv-07806-PGG-
                                                  Nli.xon v. Hat Club,         L.L.C.            filed 08120119 closed    12117 l19
   KHP


   I    :19-cv-07809-GBD                         Nli.xon v. Shop Ma, Inc.                        frled 08120119 closed l2l30l19


   I : 19-cv-0781O-RA                             NIixon v. Poppin, Inc.                         filed 08/20119 closed 09ll2l19


   1    :'19-cv-10300-ALC                         N4organ v. Cymax Stores USA, LL,C              filed I l106l19 closed   03130120



   1:19-cv-10302-AT                               N'lorgan v. US Water Filters, Inc,             filed ll106l19 closed    03125120



   1:19-cv-10303-GHW                              N4organ v. JAWHP,             LLC              filed 11106119 closed 06123120


   l:19-cv-10682-PAE-
                                                  I\4organ v. Unbeatablesale.comL Inc.           filed   1111,8119 closed 01127120
   GWG


    I   :19-cv-10683-KPF                          I\4organ v. Build.com, Inc.                    filed   1lll8l19   closed 02112120


    1:   19-cv- 10684-RA                          I\{,o1g3n v. Cybercartel Intemal.ional, Inc.   filed   llll8l19   closed 05128120


    l:19-cv- 10685-MKV                            N4rlrgan v. Shopperschoice.conn, L.L.C.        filed 1ll18l19 closed lll20l20


    1: I     9-cv- 10694-KPF                      N4crgan v. BSH Home Appliances Corporation     filed   lll19l19   closed 03120120


    I : 19-cv- 10910-ER                           I{organ v. Breville USA, Inc.                  filed 1ll25ll9


    I   :1   9-cv- 1091 1-GBD                     I\dorgan v. Unique USA, Inc.                   filed 1ll25l19 closed lll04l20


    I : 19-cv- 10912-LTS-SN                       lrlorgan v. Summit Sports LLC                  filed 1ll25l19 closed 0ll2ll20


    l:19-cv-11497-GHW                             Ir4organ v. Resident Home, LLC                 fj]ed l2l16l19 closed 03113120


    I:19-cv-11499-ER                              Itlorgan v. Prine Systems, Inc.                ftled l2l16l19 closed 03112120

https://ecf.   n   ysd. usr;ou rts. gov/cg i-b n/iq ueny. pl ?817 569872082838-L_1 _0-
                                           i                                             1                                            7t9
1t13t2021     Case 2:20-cv-03706-JS-ST Document 11-4
                                             SDNY      Filed
                                                  CM/ECF      01/15/21
                                                         NexlGen             Page 19 of 20 PageID #: 97
                                                                 Version 1.2-Query


   1:19-cv-11501-PGG-
   orw                                    Itrlorgan v. eReplacementparts.com,        LLC        fied    12116119 closed 04109120



   1:19-cv.11502-JGK                      Itlorgan Y.DBZ E-Venture, Ll,C                        fied l2l16l19          closed 02124120


   l:19-cv-11720-LGS                      Itrlorgan v. Prada USA Corp.                          fied l2l22l19 closed          02125120


   l:19-cv-ll72l-VSB                      Itlorgan v. Richline Group, Inc:.                     frled l2l22l19 closed         03117 120



   1:19-cv-11722-IMF                      Itrlorgan v. Amain.com, Inc.                          fied l2l22l19          closed 04103120


   1:19-cv-11723-GBD                      Itrlorgan v. SteelSeries North A.merica Corporation   fied l2l22l19          closed 03126120


   I   :1   9-cv-   1   I   724-JPO-SDA   llorgan v. Crutchfield New Media, L.L.C.              ftled l2l22l19 closed 03131120


   1:19-cv-11725-PGG-
   KHP
                                          Itrlorgan v.   LD Products, Inc.                      fied l2l22l19          closed 01 128120



   I :20-cv-01694-VSB                     Itlorgan v. Monrovia Nursery Company                  fied 02126120 closed          06101120


   I :2O-cv-01              696-LJL       l,{organ v. Accessories 4 Less, In.c.                 fied 02126120 closed 03127 120

   1   :20-cv-01697-JPO                   Irlorgan v. School Specialty, Irrc.                   filed02126120 closed 06119120


                                          Ir4organ v. Sears Hometown and Outlet Stores,
   1:2O-cv-01698-MKV                                                                            fied02126120 closed 06103120
                                          I   n,;.



   I   :20-cv-01699-JGK                   llorgan v. The Nature's Bounty      Cr:.              fied 02126120 closed 06109120

   I :20-cv-02248-GBD                     l{ixon v. Acorns Advisors, LLC                        ftled   031 13   120   closed 06122120


   I :20-cv-02249-PAE-SLC                 l{ixon v. Mitchell Simone, LLC                        filed 03/13/20 closed 04117120


   I   :20-cv-02250-PAE-
   BCM
                                          l{ixon v. Performance Apparel Corp.                   fied03lt3l20


   1:2O-cv-02251-GWG                      l,lixon v. Komar Layering, LLt3                       ftled 03113120 closed         01 129120



   1:20-cv-02253-AJN                      l{ixon v. Berkshire Hathaway, Inc,                    fied 03/13120 closed          06109120


https://ecf.nysd.uscourts.govicgi-bin/iquerv.pl?817569872082838-L 1 0-1                                                                  8/9
1t13t2021
        Case 2:20-cv-03706-JS-ST Document        11-4
                                              SDNY       Filed
                                                    CM/ECF      01/15/21
                                                           Nextcen             Page 20 of 20 PageID #: 98
                                                                   Version 1.2-Query

   l:20-cv-02254-JGK      I,lixon v. The Big Chill, Inc.                             filed03lt3l20 closed 04lt6l2o

   I   :20-cr,-04159-JMF              IrlcMillan v. Express, LLC                           fied 05131120 closed lll10120

                                       Slc,lis v. Guard Management Service   Corporation
   1   :2O-cv-05105-AKH                                                                    fied07   102120 closed 10128120
                                      et al


   1   :20-cv-07587-MKV               I{arris v. Xerox Corporation et al                   fied   09116120


   1:20-cv- 10821-GHW                 l4olina v. Hornblower Group, Inc. et al              fied   12122120




https://ecf.nysd.usccurts.gov/cgi-bin/iquery.pl?81l36987Z0B2A3B-L 1O-1
                                                                                                                         9/9
